                                  Case 8:19-bk-09286-RCT                                 Doc 4         Filed 09/30/19      Page 1 of 8
                                                    UNITED STATES BANKRUPTCY COURT
                                                       MIDDLE DISTRICT OF FLORIDA
                                                             TAMPA DIVISION
 IN RE:

        Debtor(s) Urban Heriberto Cruz                                                                                         CASE NO.:


                                                                          CHAPTER I3 PLAN
 A.         NOTICES.
 Debtor must check one box on each line to state whether or not the Plan includes each of the
 following items, If an item is checked as "Not lncluded," if both boxes are checked, or if neither box
 is checked, the provision will be ineffective if set out later in the Plan.


   A limit on the amount ofa secued claim   based on a valuation which may result in a panial
   payment or no payment at all to the secured creditor. See Sections C.5(d) and (e). A separate
   motion will be filed.
                                                                                                                           I     tncluded     !      Not includcd

   Avoidance ofa judicial lien or nonpossessory, nonpurchase money security interest under I I
   U.S.C. $ 522(f). A scparate motion will be filed. See Section C.5(e).                                                   f     lncluded    !       Not included

   Nonstandard provisions, set out in Section E.                                                                                 lncluded    I       Not includc<t
 NoTICf,ToDEBToR:IFYoUELECTToMAKEDIRECTPAYMENm
 UNDER SECTION C.s(D OF THIS PLAN, TO SURRENDER THE SECURED CREDITOR'S COLLATERAI,
 UNDER SECTION C.5(i), TO NOT MAKE PAYMENTS TO THE SECURED CREDITOR UNDER
SECTION C.s(K), OR IF PAYMENTS TO A SECURED CREDITOR ARE NOT SPECIFICALLY
INCLUDED IN THE PI,AN PAYMENTS, THE AUTOMATIC STAY DOES NOT APPLY, AND THE
CREDITOR MAY TAKE ACTION TO FORf,CLOSE OR REPOSSESS THE COLLATERAL.

SECURED CREDITORS INCLUDE THE HOLDERS OF MORTGAGE LOANS, CAR LOANS. AND
OTHER LOANS FOR WHICH THE SECURED CREDITOR HAS A SECURITY INTEREST IN PERSONAI,
OR REAL PROPERTY COLLATERAL.

B.      MONTHLYPLANPAYMENTS.
Plan payments ("Plan Payments") include the Trustee's fee of l07o and shall begin 30
days from petition filing/conversion date. Debtor shall make plan payments to the Trustee
for the period of , lf the Trustee does not retain the full l0glo, any portion not retained will
be disbursed to allowed claims receiving pavments under the plan and mav cause an
increased distribution to the unsecured class of creditors

                  l.                                       from
                        s2.410.00                          months                                                through 60          ;

                  2.                                       from
                        $0.00                              months                                                through




I All references to 'Debto/ include and refer to both of the debto6   in a ca5e fi led   iointly by two individuals.
                                                                                                                                            Page   I of 7
                       Case 8:19-bk-09286-RCT         Doc 4     Filed 09/30/19     Page 2 of 8

C.      PROPOSEDDISTRIBUTIONS.

                1.     ADMINISTRATIVEATTORNEY'SFEES.

Base   Fee           ia,soo.oo Total Paid Prepetition     sl.soo.oo          Balance   Due     S3,ooo.oo


MMM     Fee          51.800.00 Total Paid   Prepetition 50.00                Balance   Due     51,800.00


Estimated Monitoring Fee      at        Ss0.00         per Month.




Attorney's   Fees Payable   Through Plan at                S100.00 Monthly (subject to adjustment).




ENoNE 2. DOMESTIC SUPPORT                     OBLIGATIONS (as defined in I I U.S.C. gl0l(l4A)).


ENoNE 3.               PRIORITY CLAIMS (as defined in 11 U.S.C.        S 507).




                4.     TRUSTEE FEES. From each Plan Payment received from Debtor, the Trustee shall receive a
fee, the percentage of which is fixed periodically by the United States Trustee.




                5.     SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors under the Plan,
other than amounts allocated to cure arrearages, shall be deemed adequate protection payments. The Trustee shall
disburse adequate protection payments to secured creditors prior to confirmation, as soon as practicable, if the Plan
provides for payment to the secured creditor, the secured creditor has filed a proof of claim, or Debtor or Trustee has
filed a proof of claim for the secured creditor under I I U.S.C. $ 501(c), and no objection to the claim is pending. If
Debtor's Plan Pa),rnents are timely paid, payments to secured creditors under the Plan shalt be deemed contractually
paid on time.


El   NoNE        (a)      Claims Secured by Debtor's Principal Residence that Debtor Intends to Retain
                 Mortgage, HOA and Condominium Association Payments, and Arrears, if any, Paid Through
                 the Plan Under ll U.S.C. $ 1322(bX5). Debtor will cure preperition arrearages and maintai
                 regular monthly postpetition payments on the following claims secured by Debtor's principal
                 residence. Postpetition mortgage payments must be included in the Plan Payments. M
                 payments are due on the first payment due date after the case is filed and continue
                 thereafter. The amount of postpetition mortgage payments may be adjusted as provided for
                 the loan documents. The Plan may provide for the cure of arrearages to homeowner's
                 condominium associations and may, but need not, include the payment of postpetition assessments
                 in the Plan Payments. Under ll U.S.C. $ 1328(a)(1), Debtor will not receive a discharge o
                 personal liability on these claims.




                                                                                                    Page 2 of 7
               Case 8:19-bk-09286-RCT             Doc 4   Filed 09/30/19         Page 3 of 8

E NoNE (b)     Claims Secured by Other Real Property that Debtor lntends to Retain - M
       HOA and Condominium Association Pa1'ments, and Arrears,, if any, Paid Through the
       Under l1 U.S.C. $ 1322(bX5). Debtor will cure prepetition arrearages and maintain
       monthly postpetition payments on the following claims secured by real property. Postpetiti
       mortgage payments must be included in the Plan. Payments are due on the first payment due
       after the case is filed and continue monthly thereafter. The amount of postpetition
       payments may be adjusted as provided for under the loan documents. The Plan may provide for
       cure ofarrearages to homeowner's and condominium associations and may, but need not, include
       payment of postpetition assessments in the Plan Payments. Under I I U.S.C. $ 1328(a)( I ),
       will not receive a discharge ofpersonal liability on these claims.

n NoNE (c)     Claims Secured by Real Properq - Debtor Intends to Seek Mortgage Modification.
       Pending the resolution of a mortgage modification request, the Plan Payments shall include
       following adequate protection payments to the Trustee: (l) for homestead property, the lesser o
       3l% of gross monthly income of Debtor and non-filing spouse, ifany (after deducting homeowner's
       association fees), or the normal monthly contractual mortgage payment; or (2) for non-homestead,
       income-producing property, 7 5o/o of the gross rental income generated from the property. If
       obtains a modification of the mortgage, the modified payments shall be included in the
       Payments. Debtor will not receive a discharge ofpersonal Iiability on these claims.
                 Last   Four   Creditor                     Collateral Address
                 Digits of                                                                     Adequate Protection
                 Acct' No'                                                                     Pa,ment

          l.     3761          Cascade   Funding            I 1642 Branch Mooring   Dr,        5528.00
                                                            Tampa, FL




        (d)      Claims Secured by Real Property or Personal Property to Which I I U.S.C. $
        Valuation APPLIES (Strip Down). Under I I U.S.C. $ 1322 (b)(2), this provision does not app
        to a claim secured solely by Debtor's principal residence. A separate motion to determine
        status or to value the collateral must be filed. Payment on the secured portion of the claim,
        estimated below, is included in the Plan Payments. Unless otherwise stated in Section E. the p
        Payments do not include payments for escrowed property taxes or insurance.




                                           2010   Mercedes $16,020.00 $8,1E6.00 $164.00                         't.25o/o
                                           E350




                                                                                                  Page 3 of 7
                  Case 8:19-bk-09286-RCT                  Doc 4       Filed 09/30/19       Page 4 of 8

n NoNE (e)          Liens to be Avoided Under I I U.S.C. $ 522 or Stripped Off Under I I U.S.C. $ 506.
             Debtor must file a separate motion under I I U.S.C. g 522 to avoid a judicial lien or
             nonpossessory, nonpurchase money security interest because it impairs an exemption or under I I
             U.S.C. $ 506 to determine secured status and to strip a lien.
                           Last Four Digits of   Creditor                             Collateral Description / Address
                           Acct. No.

                 l-        6002                  Country.way   HOA                    Homestead/Strip Lien




                 2.        0050                  Suncoast CU                          Homestead-/Avoid




E NoNE (f)           Payments on Claims Secured by Real Property and/or Personal Property to Which l l
            U.S.C.   $ 506 Valuation DOES NOT APPLY Under the Final Paragraph in I I U.S.C.
            $ 1325(a). The claims listed below were either: (l) incurred within 910 days before the petition
            and secured by a purchase money security interest in a motor vehicle acquired for Debtor's
            use; or (2) incurred within one year of the petition date and secured by a purchase money securi
            interest in any other thing of value. These claims will be paid in full under the Plan with interest
            the rate stated below.
                      Last Four   Creditor            Collateral Description   /   Claim   AmouDt    Payment Through Interest
                      Digits of                       Address                                       plan             Rate
                      Acct. No.
                 l. 92Ol          American   Honda    2017    HondaCivic           $26,693.00 3532.00                    j.25%




E   NONE    (g)     Claims Secured by Real or Personal property to be paid with Interest Through
            Plan under      ll
                             u.s.c. g 1322(bX2). The following secured claims will be paid in full under
            Plan with interest at the rate stated below.

E          (h)     Claims Secured by Personal Property - Maintaining Regular payments and C
           Arrearages, if any, Under 1l U.S.C. g 1325(bX5). Under ll U.S.C. g 1328(a)(l), untess                                 r

           principal amount olthe claim is paid in full through the Plan, Debtor will not receive a discharge
           personal liability on these claims.

           (i)     secured claims Paid Directly by Debtor. The following secured claims are being
                                                                                                            made
           automatic debit/draft from Debtor's depository account and will continue to be paid
                                                                                                     dire"ctly to
           creditor or lessor by Debtor outside the Plan via automatic debiUdraft. The automatic
                                                                                                      stay under I I
           U.S.C. $$ 362(a) and l30l(a) is terminated in rem as to Debtor and, in rem
                                                                                             and in personam as ta
           any codebtor as to these creditors and lessors upon the filing of this plan.
                                                                                         Nothing rre.ein is inte,
           to terminate or abrogate Debtor's state law contract rights. Because these
                                                                                            secured claims are
           provided for under the pran, under            ll
                                                     u.s.c. $ l32gG), Debtor                wi
                                                                                        not receive a discharge
           personal liability on these claims.

           0) Surrender of Collateral/property that S
           collateral/property. The automatic stay under ll u.s.c. gg 362(a)
                                                                             and l30l(a)                i, t.*ir"t"o ,
                         and in rem and in personam as to anv codebtor as to
           li,jiililr"r                                                      these               .r.diio.. upon ,i" nring o


                                                                                                             Page 4   ol7
                       Case 8:19-bk-09286-RCT           Doc 4     Filed 09/30/19      Page 5 of 8

E    NoNE        (k)     Secured Claims that Debtor Does Not Intend to Pay. Debtor does not intend to make
                 payments to the following secured creditors. The automatic stay under         ll  U.S.C. $$ 362(a) and
                 l30l(a) is terminated in rem as to Debtor and in       rem  and in  personam   as to any codebtor with
                 respect to these creditors upon the filing of this Plan. Debtor's state law contract rights and defenses
                 are neither terminated nor abrogated. Because these secured claims are not provided for under the
                 Plan, under $ 1328(a), Debtor will not receive a discharge ofpersonal liability on these claims.

                6.       LEASES/EXECUTORY CONTRACTS. As and for adequate protection, the Trustee shall
disburse payments to creditors under leases or executory contracts prior to confirmation of the Plan, as soon as
practicable, if the Plan provides for payment to creditor/lessor, the creditor/lessor has filed a proof of claim or Debtor
or Trustee has filed a proof of claim for the secured creditor/lessor under I I U.S.C. $ 501(c), and no objection to the
claim is pending. If Plan Payments are timely paid, payments to creditors/lessors under the Plan shall be deemed
contractually paid on time.

E NoNE (a)               Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid
                 and Arrearages Cured Through the Plan Under ll U.S.C. $ 1325(bX5). Debtor assumes the
                 following leases/executory contracts and proposes the prompt cure of any prepetition arrearage as
                 follows. Under I I U.S.C. $ 1328(a)( I ), if the claim of the lessor/creditor is not paid in full through
                 the Plan, Debtor will not receive a discharge ofpersonal liability on these claims.

E    NoNE        (b)     Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid
                 Directly by Debtor. Debtor assumes the following lease/executory contract claims that are paid via
                 automatic debit/draft from Debtor's depository account and are to continue to be paid directly to the
                 creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay under I I
                 U.S.C. $$ 362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in personam as to
                 any codebtor as to these creditors and lessors upon the filing of this Plan. Nothing herein is intended
                 to terminate or abrogate Debtor's state law contract rights. Because these leases/executory contracts
                 are not provided for under the Plan, under I I u.s.c. $ 1328(a), Debtor will not receive a discharge
                 of personal liability on these claims.

E    NONE        (c)     Rejection of Leases/Executory Contracts and Surrender of Real or Personal Leased
                 Property. Debtor rejects the following leases/executory contracts and will surrender the following
                 leased real or personal property. The automatic stay under ll U.S.C. g$ 362(a) and l30l(a) is
                 terminated in rem as to Debtor and. in rem and in personam as to any codebtor as to these creditors
                 and lessors upon the filing of this Plan.




7.      GENERAL UNSECURED CREDITORS. General unsecured creditors with
allowed claims shall receive a pro rata share of the balance of any funds remaining after
payments to the above-referenced creditors or shall otherwise be paid under a subsequent
Order Confirming Plan. The estimated dividend to unsecured creditors shall be no less than 50.00
D.     GENERALPLANPROVISIONS:
       l.     Secured creditors, whether or not provided for under the Plan, shall retain the liens securing such
      claims.

       2.      Payments made to any creditor shall be based upon the amount set forth in the
                                                                                             creditor's proof
       claim or other amount as allowed by order ofthe Court.

       3.
       3.      If Debtor
                  Dehtor f2ils tn check
                         fails to       /e\ or
                                  chenL (a)    /h\ hal^-,
                                            nr (b)        ^-;fif n^L+^,
                                                   below, or            ^L^^r-^ L^4L
                                                                 Debtor checks       /-\ and (b), property
                                                                                both (a)                   of the
       shall not vest in Debtor until the earlier of Debtor's discharge or dismissal
                                                                                         or tnis-case, unless the
       orders otherwise. Property ofthe estate




                                                                                -                      Page 5 of 7
                      Case 8:19-bk-09286-RCT            Doc 4     Filed 09/30/19      Page 6 of 8

       tr   (a) shall not vest in Debtor until the earlier of Debtor's discharge or dismissal ofthis case, unless the
         Court orders otherwise, or

       E     (b) shall vest in Debtor upon confirmation ofthe Plan.

       4.      The amounts listed for claims in this Plan are based upon Debtor's best estimate and belief and/or the
       proofs of claim as filed and allowed. Unless otherwise ordered by the Court, the Trustee shall only
       creditors with filed and allowed proofs of claim. An allowed proof of claim will control, unless the
       orders otherwise.

       5. Debtor may attach a summary or spreadsheet to provide an estimate of anticipated distributions.
       actual distributions may vary. If the summary or spreadsheet conflicts with this PIan, the provisions of
       Plan control prior to confirmation, after which time the Order Confirming Plan shall control.

       6.       Debtor shall timely file all tax returns and make all tax payments and deposits when due.
       (However, if Debtor is not required to file tax retums, Debtor shall provide the Trustee with a statement to
       that effect.) For each tax retum that becomes due after the case is hled, Debtor shall provide a complete
       of the tax retum, including business returns if Debtor owns a business, together with all related W-2s
       Form 1099s, to the Trustee within 14 days of filing the retum. Unless otherwise ordered, consented to by
       Trustee, or ordered by the Court, Debtor shall tum over to the Trustee all tax refunds in addition to the p
       Payments. Debtor shall not instruct the Internal Revenue Service or other taxing agency to apply a refund
       the following year's tax liability. Debtor shall not spend any tax refund without first having obtained
       Trustee's consent or Court approval.



Any nonstandard provisions of this Plan other than those set out in this Section are deemed void and are stricken.




                                                  CERTIFICATION
        By filing this document, the Attorney for Debtor, or Debtor, if not represented by an attorney,
                                                                                                        certifies
that the wording and order of the provisions in this Chapter l3 Plan are identical to those contained
                                                                                                          in the
Model Plan adopted by this Court, and that this Plan contains no additional or deleted wording
                                                                                                or nonstandard
provisions other than any nonstandard provisions included in Section E.


SIGNATURE(S):




                                                                                                       Page 6 of 7
                    Case 8:19-bk-09286-RCT   Doc 4   Filed 09/30/19   Page 7 of 8




                                                                          September 30,20'19




Attomev for Debtor(s)




                                                                                    Page 7 of 7
               Case 8:19-bk-09286-RCT           Doc 4    Filed 09/30/19      Page 8 of 8




                                            PI.AN SUMMARY

The following summary is intended to provide an estimate of anticipated distributions pursuant to this
proposed Chapter 13 Plan. The actual distributions may vary based upon claims filed and net disposable
income. Further, this Plan Summary is only to be used by the Debtor as guidance in making payments to
the Chapter 13 Trustee. ln the event this Plan Summary conflicts with the body of this Plan, the body of
the Plan controls.

CREDITORS                                                                   AMOUNT TO BE PAID
                                                                                 UNDER PTAN
Priority Unsecured Claims
    a. Attorney Fees                                                             S   3,ooo.oo
    b. Modification                                                              S   1,8oo.oo

Secured Claims
a. Cascade Funding (Homestead) (mod)                                             S      o.oo
b. American Honda (2017 Honda Civic) (bal. @ 7 .25%l                             s 26,743.00
c. Santander (2010 Mercedes E350)(val. @ 7.25%ol                                 S 9,784.00
d. Countryway HOA (Homestead)(strip lien)                                        S      o.oo
e. Suncoast CU (HomesteadXavoid lien)                                            S      o.oo

Leases/Executory Contracts
a. None                                                                                  0.00

Non-Dischargeable Unsecured Claims
a. None
                                                                                         0.00
Student Loan Debts to be paid commensurate
with all other General Unsecured Claims
a. None                                                                         5        o.oo

General Unsecured Claims not including student loans (pro rata)                 5        o.oo

Su   btotal                                                                     S    4L,327.o0

Trustee's fee on Plan Payment                                                   5     4,132.70
TOTAT
                                                                                S    45,4s9.70

          60 Months x 5760.00                                                   S    45,600.00

Monthly Adequate protection:
Cascade Funding (Ap payment on 1't Mtg. - homestead)
Trustee Fee on Adequate protection payments
                                                                                S     1,600.00

Monthly Adequate protection Total:
                                                                                S       160.00
                                                                                S     l,760.00

Total Amount to be paid to Chapter 13 Trustee
+Amount includes                                                                $     2,410.00*
                 950.00 monitoring fee
